Citation Nr: 0517380	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  95-02 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral vestibular damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


VACATUR

The veteran served on active duty from February 1943 to 
October 1945.  

Previously, in a September 1999 decision, the Board of 
Veterans' Appeals (Board) made a determination in that the 
veteran's appeal for an initial evaluation in excess of 
10 percent for bilateral vestibular damage had been resolved 
based upon the holding in AB v. Brown, 6 Vet. App. 35 (1993).  
A description of the relevant facts follows.

In a December 1996 rating decision, the RO granted 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral vestibular damage and assigned a 10 percent 
evaluation under Diagnostic Code 6204.  In January 1997, the 
veteran submitted a notice of disagreement regarding the 
evaluation assigned.  In a March 1997 rating decision, the RO 
determined that the December 1996 rating decision contained 
clear and unmistakable error and granted a 30 percent 
evaluation for bilateral vestibular damage under Diagnostic 
Code 6204.  The 30 percent evaluation is the maximum 
evaluation under that Diagnostic Code.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1996).  In July 1997, the 
veteran submitted a statement wherein he continued to 
disagree with the evaluation assigned for bilateral 
vestibular damage.

In the September 1999 decision, the Board stated the 
following with respect to the veteran's claim for increase 
for bilateral vestibular damage:  

The Board further notes that, while the 
veteran initially disagreed with the 
rating assigned for the bilateral 
vestibular damage, the RO thereafter 
assigned a 30 percent evaluation.  This 
is the maximum schedular rating 
(Diagnostic code 6204), and thus the 
Board does not find that the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 
(1993).  The changes in 38 C.F.R. § 4.85 
have not affected code 6204.  The RO also 
granted an effective date of the award 
back to 1986, the date of claim.

In AB, the Court held that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim for increase would remain in 
controversy where less than the maximum available benefit is 
awarded, unless the veteran states otherwise (the veteran 
states that he is seeking a specific evaluation and that 
evaluation is granted).  AB, 6 Vet. App. at 38.  Here, 
however, while the veteran had been granted the maximum 
evaluation under Diagnostic Code 6204, following the grant of 
the 30 percent evaluation for bilateral vestibular damage, he 
submitted documentation wherein he continued to disagree with 
the evaluation assigned.  As a result of the veteran's 
continued disagreement following the grant of the maximum 
evaluation under Diagnostic Code 6204, the holding in AB was 
no longer applicable.  

Under 38 U.S.C.A. § 7103(c) (West 2002), the Board on its own 
motion may correct an obvious error in the record.  The Board 
finds that an obvious error occurred in the September 1999 
Board decision regarding its finding that the veteran's claim 
for an increased evaluation for bilateral vestibular damage 
had been resolved.  Accordingly, the Board vacates the 
September 1999 Board decision as to that finding only.  A 
separate decision has considered the veteran's claim for 
increase for bilateral vestibular damage (now classified as 
dysequilibrium secondary to gentamycin toxicity) as though it 
was a continuously-prosecuted claim from the date of his 
August 1986 claim for benefits under the provisions of 
38 U.S.C.A. § 1151.  


ORDER

The Board's September 1999 decision, only to the extent that 
it determined that the veteran's claim for an increased 
evaluation for bilateral vestibular damage had been resolved, 
is VACATED.



_________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


